Title: Thomas Jefferson to John Barnes, 17 February 1817
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Feb. 17. 17.
          
          I recieved last night your favor of the 7th and in it the following certificates of stock in the name of Genl Kosciuzko, to wit,     
          
            
              
              
              
              D 
              C
              
              
            
            
              US. Certificate
              No 90.
              for
              11,363.
              63
              six per cents of loan 
              of May 2. 1814.
            
            
              
              No 37.
              for
              1,136.
              36
              supplemental do
              
              of do
            
          
          Bank of Columbia certificate No 1314. for 46 shares in that bank @ 100. D Jan. 10. 1817.
          As you think a special power will be necessary for you to recieve the interest of the US. stock, I will ask the favor of you to send me the proper instrument to enable you to recieve it, which I will sign. I give you this trouble, because the peculiar forms of the treasury are unknown to me.   I recieved in due time your account with Genl Kosciuzko to Nov. last; balance in your favor 812.D. and omitted to acknolege it, because I am little familiar with these things, and have so unbounded confidence in your exactness & integrity as to be entirely satisfied all is right. I salute you with affectionate esteem & respect.
          Th: Jefferson
        